Citation Nr: 1147022	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-47 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, denied entitlement to a TDIU.  In June 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In December 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has been granted service connection for posttraumatic stress disorder (PTSD), rated as 70 percent disabling.

3.  The Veteran's service-connected disability meets the percentage requirements for the award of a schedular TDIU, and the competent opinion  evidence on the question of whether the nature and severity of the Veteran's service-connected PTSD prevents him from obtaining and retaining substantially gainful employment is, at least, in relative equipoise.






CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for PTSD (rated as 70 percent disabling); accordingly, there is a single service-connected disability ratable at 60 percent or more. Thus, the remaining question is whether the Veteran's service-connected disability, in fact, renders him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board also points out that, in adjudicating a claim for VA benefit, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board recognizes that the Veteran, who is over 75 years old, has not been employed at any time since 1972.  However, as indicated above, unemployed does not mean unemployable.

On his September 2008 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he last worked in 1972 as a shell fisherman.  He also indicated that his highest level of education was 1 year of high school, and that he had no additional education or training.  He remarked that he could not work due to depression and nerves, and that he did not want to go anywhere or see anyone.

VA outpatient treatment records reflect complaints and treatment related to the Veteran's various disabilities, both for his service-connected PTSD and nonservice connected disabilities.  These records reflect that the Veteran stopped working in 1972 and went on disability after suffering from a heart attack.  PTSD-symptoms such as social anxiety and inability to socialize outside of his family, sleep problems, panic attacks, difficulty adapting to stressful situations, intrusive thoughts, numbing and detachment, depression, and a severe sense of foreshortened future, were indicated.  

On VA examination in October 2008, the examiner (a psychologist) noted that the Veteran had been diagnosed with PTSD as well as a variety of other disabilities including melanoma, atrial fibrillation, asthma, osteoarthritis, hyperlipidemia, hypertension, and coronary atherosclerosis.  It was noted that the Veteran did not work due to retirement following heart surgery.  He last worked in the field of carpentry for 10 years, and prior to that worked in fishing.  After a review of the Veteran's medical history and mental status examination, the examiner diagnosed PTSD, chronic and severe, and major depressive disorder, recurrent and moderate.  The examiner also assigned a Global Assessment of Functioning (GAF) score of 45,  reflecting serious impairment in social and occupational functioning.  The examiner assessed that the Veteran was moderately to severely impaired in both the social and occupational domains.  She also found that the Veteran was unable to work; however, this was primarily for medical reasons, as the Veteran cited chest pain and exertion, as well as aging, as being the reasons for his not being able to work.  Thus, in commenting on the Veteran's ability to work, she opined that the Veteran was not disabled by his PTSD, alone. 

In a May 2009 statement, the Veteran's treating psychiatric clinical nurse specialist at the VA Medical Center (VAMC) in Providence indicated that he is under her care in mental health.  She stated that the Veteran had a current diagnosis of PTSD, which she characterized as severe and including chronic worry about his health; she further expressed that his health problems have increased the traumatic memories of his military trauma.  For example, she noted that viewing his bruised hands reminded him of the "the dead, corpses" he viewed during combat. She opined that although the Veteran had multiple medical problems, he would not be employable due to the severity of his PTSD.  In addition, she opined that the Veteran's failing health has only increased in PTSD symptoms.

Thus, the record appears to reflect conflicting opinions on the issue of whether the Veteran is, in fact, unemployable due to his service-connected PTSD alone.  The Veteran's treating nurse practitioner determined that his service-connected psychiatric disability, alone precluded him from employability.  On the other hand, the October 2008 VA examiner found that, while the Veteran's service-connected PTSD would cause significant occupational and social impairment, the Veteran's unemployability was due largely to his nonservice connected disabilities, including his heart problems.    

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the opinion of the VAMC clinical nurse practitioner to be at least as probative of that of the VA examiner.  In so finding, the Board notes that the record reflects that, like the VA examiner, the nurse practitioner had the opportunity to interview and evaluate the Veteran as well as review his medical history.  Also like the VA examiner, the nurse practitioner acknowledged that the Veteran has significant medical problems outside of his PTSD; however, the nurse practitioner also  provided an opinion, with supporting rationale, as to why the Veteran's PTSD, alone, renders him unemployable.  Moreover, while the VA examiner pointed to the Veteran's physical problems a basis for concluding that he is not rendered unemployable by his PTSD, alone, the nurse practitioner indicated that the Veteran's health problems exacerbate his psychiatric symptoms, which thus indicates that the Veteran's health problems impact the severity of his PTSD.  The nurse practitioner's findings in this regard appear consistent with other medical records documenting severe PTSD symptoms, such as extreme social isolation, anxiety, panic attacks, and depression, as well as the GAF score assigned on examination also reflecting severe symptomatology.

The Board notes that, by virtue of education and training, alone, the opinion of a VA psychologist might, presumably, be accorded greater weight than that of a nurse practitioner.  Here, however, the nurse practitioner's experience and familiarity gained with treating the Veteran placed her opinion on roughly equal par with the VA psychologist's opinion.  While, as the Veteran's treating mental health care provider, the nurse practitioner's opinion is not necessarily or automatically considered more probative (see, e.g., White v. Principi, 243 F.3d 1378, 1380 (March 27, 2001) citing Guerrieri v. Brown, 4 Vet. App. 467 (1993)), this fact, as well as the facts noted above, renders her opinion at least as equally persuasive as the VA psychologist's opinion. 

As such, the Board finds that the competent opinion evidence on the question of whether the Veteran's service-connected PTSD, alone, precludes him from obtaining and maintaining gainful employment is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met.


ORDER

A TDIU is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


